Citation Nr: 0900294	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974 and August 1975 to January 1976.  He also had 
additional U.S. Naval Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  An RO hearing was held in April 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in June 2002 and in October 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence, evidence of an in-service stressor, 
linking evidence between PTSD and the in-service stressor, 
and noted other types of evidence the veteran could submit in 
support of his claim.  The veteran was provided with a PTSD 
Questionnaire and also was informed of when and where to send 
the evidence.  Although the veteran's service representative 
contended in a December 2008 Informal Hearing Presentation 
(IHP) that the RO committed error when it failed to send the 
veteran a PTSD personal assault questionnaire, the Board 
observes that the veteran has never contended that he 
experienced an in-service personal assault or that his PTSD 
was based on an in-service personal assault.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the June 2002 letter was issued before the November 
2002 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claim for service connection for PTSD is being denied, any 
question as to the appropriate disability rating or effective 
date is moot and any failure to notify the veteran is not 
prejudicial.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The veteran's representative argued that the case should be 
remanded pursuant to 38 C.F.R. § 3.304(f).  It is argued that 
with respect to a claim of service connection for PTSD 
related to personal assault, evidence from sources other than 
the veteran's service records can corroborate the alleged 
stressor.  Indeed, although the representative is correct is 
his presentation of the regulation's requirement, the veteran 
has not alleged that he was assaulted.  He merely stated 
vaguely that other soldiers had threatened him.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  The veteran 
has contended that he was treated shortly after service 
separation at St. Joseph's Hospital in Tacoma, Washington; in 
response to a request for the veteran's records, however, 
this facility notified VA in June 2002 that the records were 
more than 10 years old and no longer available.  The veteran 
also has contended that, following active service, he was 
treated at Oak Knoll Naval Hospital, Oakland, California 
(later renamed Naval Regional Medical Center, Oakland, 
California, and subsequently closed).  In this regard, the 
Board observes that the veteran has not reported consistently 
the dates when he was treated at Oak Knoll Naval Hospital.  
In April 2003, the veteran reported that he was treated at 
this facility "for 2 weeks in 1978."  In September 2003, 
the veteran reported that he was treated at this facility in 
November 1976 "within a month of two of my discharge."  The 
veteran subsequently testified at his RO hearing in April 
2005 that he was treated at this facility in both November 
1976 and in January 1977.  The RO formally determined in 
September 2007 that records from Oak Knoll Naval Hospital 
were unavailable.  Finally, the veteran has contended that he 
was treated at the VA Medical Center in Seattle, Washington, 
in 1976 or 1977; however, this facility notified the RO in 
January 2004 that no such records were available.  The RO 
also has obtained the veteran's service personnel records in 
order to attempt corroboration of his claimed in-service 
stressor.  As will be discussed below, however, the veteran's 
claimed in-service stressor is not capable of corroboration 
by the Joint Services Records Research Center (JSRRC).

The veteran's service representative contended in a December 
2008 IHP that the RO had failed to obtain medical records 
dated in 1976 from Highland General Hospital; however, the 
veteran has not reported consistently when he was treated at 
Highland General Hospital.  When asked for treatment dates by 
the RO, he has contended that he was treated in 1976, 1977, 
and/or in 1978 at this facility.  The RO has obtained records 
from a U.S. Navy Hospital dated in January 1976 in which the 
in-service physician noted that the veteran was transferred 
from Highland General Hospital after being brought there by 
local police following a domestic dispute.   In October 2006, 
the RO notified the veteran that a prior VA Form 21-4142 for 
Highland General Hospital was outdated and asked him to 
complete a new Form 21-4142 so that VA could obtain these 
records; the veteran did not respond to this letter.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Thus, the Board finds that there is no 
additional duty to attempt to obtain these records.

VA need not conduct an examination with respect to the claim 
of service connection for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case.  As will be explained in more detail below, there is no 
competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the veteran and no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he incurred PTSD while on active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service medical records show no complaints or 
treatment of psychiatric symptoms during active service.  In 
January 1976, following a psychiatric examination at Naval 
Regional Medical Center, Oakland, California, the veteran was 
diagnosed as having an explosive personality.  

The veteran was assigned to the U.S.S. WABASH in September 
1975 and reported for duty aboard this ship in October 1975.  
His DD Form 214 shows that his military occupational 
specialty (MOS) was chef/cook.  He received an honorable 
discharge in January 1976 for "unsuitability-character and 
behavior disorders."

The post-service medical evidence shows that the veteran was 
treated repeatedly following service separation in January 
1976 for multiple psychiatric problems.

The veteran's available treatment records from St. Joseph's 
Hospital show that, in February 1977, he was brought to the 
emergency room by the local police after attempting suicide 
by slashing himself in the abdomen.  The impressions were 
depressive neurosis with chronic alcoholism and recent 
suicide attempt.

The veteran was hospitalized at a VA Medical Center from 
February to April 1979 for treatment of, among other things, 
alcohol addiction and inadequate impulse control-aggressive 
outbursts.  Following VA inpatient examination in April 1979, 
the diagnoses were explosive personality disorder and chronic 
alcoholism.

Following VA outpatient treatment in October 1998, the 
diagnoses included rule-out major depressive disorder versus 
dysthymia.

The veteran was hospitalized at a VA Medical Center in 
January 2001 following suicidal and homicidal ideation for a 
week.  The diagnoses included depression, not otherwise 
specified, and explosive personality.

On VA outpatient treatment in February 2001, it was noted 
that the veteran had presented for treatment of depression 
and "probable" PTSD.  Mental status examination of the 
veteran showed speech within normal limits, no perceptual 
disturbances, rational thought process, no delusions, and no 
current suicidal or homicidal ideation.  The VA examiner 
noted that the veteran was depressed "& probably has PTSD 
from prior traumas."  The diagnoses included rule-out PTSD.

Following VA outpatient treatment in August 2001, the 
impressions included PTSD which was stable on medication.

In December 2001, the veteran reported worsening PTSD 
symptoms, getting only about 3 hours of disturbed sleep, and 
feeling exhausted.  He also reported night sweats, intrusive 
thoughts, social isolation, irritability, and anger problems 
triggered by his current live-in girlfriend's teenage son.  
The VA examiner noted that the veteran's PTSD was "worse 
than when I first met with this veteran."  The diagnoses 
included PTSD.

In April 2002, the veteran reported feeling better.  He was 
getting along with his daughter and his girlfriend.  He was 
sleeping 6 hours a night.  He denied any suicidal or 
homicidal ideation.  The assessment included rule-out PTSD.

On VA examination in September 2002, the VA examiner reviewed 
the veteran's claims file, including his service medical 
records and electronic medical records.  This examiner noted 
that only 1 volume of the veteran's VA treatment records was 
available for review.  He also noted that the veteran's 
claimed in-service stressor had not been corroborated.  The 
veteran reported his in-service stressor as being threatened 
with his life "and on occasion literally chased off the 
dock" by groups of black sailors he served with in the Navy 
after he attempted to have these sailors disciplined for poor 
performance.  Although he reported chronic sleep disturbance, 
the veteran did not report any remembered dreams of in-
service trauma.  He was very close to his 3-year-old daughter 
and had an adequate relationship with his current girlfriend.  
He reported sleeping for 6-7 hours although not feeling 
rested after sleep.  Mental status examination of the veteran 
showed generally linear thinking, no gross memory defects or 
signs of a significant cognitive impairment, no signs of a 
psychotic process, and no current suicidal or homicidal 
ideation.  "This man presents a very difficult case for 
evaluation, particularly in the absence of any verified 
military stressors."  The VA examiner noted that a current 
diagnosis of PTSD would be equivocal, even if the veteran's 
claimed stressor was verified, because the veteran did not 
present convincing evidence of reexperiencing in-service 
trauma.  This examiner concluded that, in the absence of a 
verified stressor and with symptoms suggesting, at best, 
"partial PTSD," he was unable to diagnose PTSD.  This 
examiner also stated that the veteran's depressive disorder 
did not appear to be related to active service because it 
both preceded service and arose after service.  The diagnoses 
included depressive disorder, not otherwise specified, now in 
partial remission with treatment.

The veteran testified at his April 2005 RO hearing that his 
life was threatened by a group of black sailors he had served 
with aboard U.S.S. WABASH after he had written up these 
sailors for poor performance.  

On VA outpatient treatment in November 2005, the veteran 
reported no difficulties on a higher dose of medication.  He 
had been sleeping 6 hours a night.  He denied any nightmares.  
He reported breaking up with his girlfriend.  Mental status 
examination of the veteran showed no suicidal or homicidal 
ideation.  The assessment included PTSD which was stable.

A review of the veteran's VA Form 21-0781, "Statement In 
Support Of Claim For Service Connection for Post-Traumatic 
Stress Disorder (PTSD)," date-stamped as received by the RO 
in July 2006, shows that he described his in-service stressor 
aboard U.S.S. WABASH as occurring between 1975 and 
January 26, 1976, when he "started to have problems with 
some of the blacks aboard the ship taking orders from me.  I 
started writing them up.  One of these men started 
threatening me."  The veteran stated that the executive 
officer of U.S.S. WABASH blamed him for these incidents and 
did nothing about them.

On VA outpatient treatment in November 2006, the veteran 
reported a number of recent stressors.  Mental status 
examination of the veteran showed normal speech, organized 
and coherent thought content, and no psychotic symptoms.  The 
assessment was that the veteran was "stable with moderate 
symptoms due in part to recent stressors and due in part to 
his longstanding PTSD."

There is a diagnosis of PTSD of record; thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, the veteran does not contend-nor does the 
evidence show-that he engaged in combat with an enemy force.  
The veteran's service personnel records show that he served 
aboard U.S.S. WABASH as a cook during active service.  These 
records also do not show any change in his enlisted 
performance record during active service.  In such cases, the 
record must contain other evidence that substantiates or 
corroborates the veteran's statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that the veteran has contended that his in-
service stressor occurred when vague threats were made 
against his life by unnamed black sailors who served with him 
aboard U.S.S. WABASH after he had attempted to report these 
sailors for poor performance aboard this ship.  He has not, 
however, provided sufficient additional details concerning 
the alleged in-service stressor such that corroboration could 
be attempted by JSRRC.  As noted elsewhere, an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).

Although the veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence that corroborates his 
claimed in-service stressor.  Thus, as the veteran has failed 
to produce credible supporting evidence that his claimed in-
service stressor actually occurred, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


